No. 99-51023
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-51023
                          Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

RICARDO ROJAS-GONZALEZ,

                                            Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. EP-99-CR-1042-DB
                        --------------------
                           April 12, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Ricardo

Rojas-Gonzales moves to withdraw as appellate counsel and has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967).   Rojas pleaded guilty to illegal reentry following

deportation in violation of 8 U.S.C. § 1326 and was sentenced to

41 months’ imprisonment, followed by three years’ supervised

release, and the mandatory special assessment of $100.     Rojas

directed his counsel to appeal only his sentence, and counsel

addresses only the sentence adjudged against Rojas.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-51023
                                -2-

     Rojas has filed a response.   He concedes that his argument

that mere possession of heroin does not qualify as an aggravated

felony for purposes of U.S.S.G. § 2L1.2(b) is precluded by our

decision in United States v. Hinojosa-Lopez, 130 F.3d 691 (5th

Cir. 1997), but states that he wishes to preserve this issue for

review by the United States Supreme Court.    He also argues that

his due process rights were violated because the term “drug

trafficking crime” is vague and does not provide adequate notice.

     Our independent review of the brief and the record discloses

no nonfrivolous issue.   Accordingly, the motion to withdraw is

GRANTED; counsel is excused from further responsibilities herein;

and the appeal is DISMISSED.   5TH CIR. R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.